
	

113 HJ 14 IH: Proposing an amendment to the Constitution of the United States waiving the application of the first article of amendment to the political speech of corporations and other business organizations with respect to the disbursement of funds in connection with public elections and granting Congress and the States the power to establish limits on contributions and expenditures in elections for public office.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Ms. Kaptur introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States waiving the application of the first article of amendment
		  to the political speech of corporations and other business organizations with
		  respect to the disbursement of funds in connection with public elections and
		  granting Congress and the States the power to establish limits on contributions
		  and expenditures in elections for public office.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The first article of amendment does not
				apply to the political speech of any corporation, partnership, business trust,
				association, or other business organization with respect to the making of
				contributions, expenditures, or other disbursements of funds in connection with
				public elections.
					2.Congress shall have power to set limits on
				the amount of contributions that may be accepted by, and the amount of
				expenditures that may be made by, in support of, or in opposition to, a
				candidate for nomination for election to, or for election to, Federal
				office.
					3.A State shall have power to set limits on
				the amount of contributions that may be accepted by, and the amount of
				expenditures that may be made by, in support of, or in opposition to, a
				candidate for nomination for election to, or for election to, State or local
				office.
					4.Congress shall have power to implement and
				enforce this article by appropriate
				legislation.
					.
		
